Citation Nr: 9914665	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1943 to 
September 1946.  He had combat service in the Pacific Theater 
during World War II and was medically retired as a result of 
serious wounds received in service.  He died in December 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the appellant was not 
entitled to recognition as the veteran's surviving spouse for 
VA benefit purposes.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the appeal has been requested or obtained.

2. The appellant and veteran were married in October 1942, 
they were divorced in November 1958, and the veteran died in 
December 1985.



CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. 
§§ 101(3), 5107(a) (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 
3.53 (1998); Gregory v. Brown, 5 Vet. App. 108 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The term "surviving spouse" means a 
person of the opposite sex who was the spouse of a veteran at 
the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse) and who has not 
remarried.  38 U.S.C.A. § 101(3) (emphasis added).  
"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  

"Widow" means a person whose marriage to the veteran meets 
the requirements of § 3.1(j) and who was the lawful spouse of 
the veteran at the time of the veteran's death and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse and (2) who 
has not remarried.  38 C.F.R. § 3.50 (emphasis added).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of the veteran's death 
will be considered as having been met when the evidence shows 
that any separation was due to misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through the fault of either 
party, will not break the continuity of cohabitation.  The 
statement of the surviving spouse as to the reason for 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, continuity of 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53.  

In May 1993, the U.S. Court of Appeals for Veterans Claims 
(Court), issued an opinion which found that the surviving 
spouse's fault or absence of fault for separation, for 
purposes of determining entitlement to VA benefits, was to be 
determined based on an analysis of the conduct only at the 
actual time of separation.  Gregory v. Brown, 5 Vet. App. 108 
(1993).  In that case, it was determined that the separation 
of the veteran and his surviving spouse was solely due to the 
fault of the veteran and that such separation was in no way 
the fault of  the surviving spouse.  While the spouse had 
separated from the veteran, she did so because the veteran 
had a drinking problem, he was temperamental, and he had 
endangered the life of their son on at least one occasion.  
The Court found that this veteran's spouse had been 
"physically and emotionally abused."  However, while a 
divorce action had been filed and was pending in that case, 
no final judgment of divorce was entered prior to the 
veteran's death.  The Court found that the language of the 
relevant law did not indicate that the 'without-fault' 
requirement was a continuing one.  Rather, it found that the 
fault or absence of fault was to be determined based upon an 
analysis of conduct at the time of separation.  Finally, the 
Court emphasized that adjudicators must be guided by whether 
there was a preponderance of the evidence against the 
appellant.  

Facts:  The evidence on file in this case is straightforward 
and not in dispute.  The veteran and appellant were married 
in October 1942.  The veteran had combat service in the 
Pacific Theater during World War II, was seriously wounded, 
and was medically retired.  A judgment of divorce, initially 
filed by the appellant, was granted her effective in November 
1958 on the grounds of the veteran's abandonment and 
desertion of her and their minor children.  The appellant 
never remarried, although the veteran apparently did, but his 
second wife died.  The veteran died from metastatic prostatic 
adenocarcinoma in December 1985. 

In written statements and testimony provided at a personal 
hearing at the RO in January 1997 and before the undersigned 
in April 1999, the appellant explained the problems leading 
to her and the veteran's divorce.  She reported that the 
veteran abandoned her and their minor children to live with 
another woman and that, although she did not want a divorce, 
she was provided legal advice that a divorce judgment was 
necessary to ensure that she and their minor children would 
receive adequate support through a court-ordered judgment of 
divorce.  The appellant and her daughter both indicated that 
the veteran had a drinking problem and that he was verbally, 
although not physically, abusive prior to the separation and 
divorce.  It was also reported that the appellant received 
some amount of Social Security income, which was attributable 
to her former marriage to the veteran.  The appellant 
indicated that after the veteran's second wife died, she 
attempted to reconcile with him, but these efforts were 
unsuccessful through no fault on her part.  She testified 
that she was without fault in the separation and divorce 
action and this evidence clearly stands unrebutted.

Analysis:  The controlling law and regulation in this case 
prohibits recognition of the appellant as the veteran's 
surviving spouse for VA benefit purposes because the 
appellant was not married to the veteran at the time of the 
veteran's death.  The controlling statute in the United 
States Code provides that a "surviving spouse" means a person 
of the opposite sex who was the spouse of a veteran at the 
time of the veteran's death.  38 U.S.C.A. § 101(3).  This 
requirement is duplicated in the implementing regulation at 
38 C.F.R. § 3.50(b).  The evidence on file is undisputed that 
the appellant and veteran were divorced in November 1958 and 
the veteran died 27 years later in December 1985.  The 
veteran remarried in the interim.  There is simply no 
question that the appellant was not married to the veteran at 
the time of his death.  Accordingly, she cannot be recognized 
as his surviving spouse for VA benefit purposes.

While there is also a requirement for recognition of a 
surviving spouse of "continuous cohabitation," and while the 
applicable statute as interpreted by the Court in Gregory 
clearly indicates that separations which are exclusively the 
fault of the veteran and which were in no way caused by his 
estranged spouse may not be held against that spouse, the 
discussion of separations necessarily contemplates 
separations of a couple who continued to be married.  While 
the fact situation presented in the Gregory case and the one 
of the appellant in this appeal are very similar, and while 
the appellant in Gregory had filed for divorce prior to the 
veteran's death, no final judgment of divorce had been 
entered prior to the veteran's death in the Gregory case.  
Separations solely attributable to the fault of the veteran 
allow an appellant to continue in a status of "surviving 
spouse" so long as she remains married to the veteran in 
accordance with the governing statute and regulation.  

However, in this case, regardless of whether the ultimate 
divorce was solely attributable to the fault of the veteran, 
the fact remains that the appellant and the veteran had been 
divorced for 27 years prior to his death.  The appellant may 
not be recognized as a surviving spouse unless that marriage 
remained in effect until the time of the veteran's death.  
The fact that the appellant in this case may be receiving 
benefits from Social Security based upon her former marriage 
to the veteran can in no way change the outcome in this 
appeal since, to be a "surviving spouse," the appellant must 
have been married to the veteran at the time of his death.  
In a case such as this one, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for recognition by the appellant as the surviving 
spouse of the veteran is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

